Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/20/2022.   
Claims 1-5 and 25, elected claims, are pending and are presented for examination.  Claims 6-24 are withdrawn. 
Election
Election was made in the reply filed on 4/20/2022.  The applicant elected Species I related to Figs. 1-4B with traverse.  The traversal is on the ground(s) that there is no serious burden between species.  This is not found persuasive because of reasons listed below.  The requirement is still deemed proper and is therefore made FINAL.
Serious burden: 
Examiner explained each species are structurally to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06.  There are reasons described below. 
(1) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort as described in the office action on 2/23/2022 with a recognition of separate inventive effort by inventors. 
(2) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. 
(3) Posterior evidence.  Cited prior arts listed in this rejection do not include teachings of different species, which supports items (1) and (2) above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 refers “the single controller” (at last part).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a controller including a first operation circuit and a second operation circuit”.   Said “a controller” in the claim 1 is not defined to be a single controller.  See claim 2.  Hence, said “single controller” is vague and indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (JP 2016181949 A, IDS).    
As for claim 1, TAKAHASHI discloses a control apparatus for controlling drive of a rotating electric machine, the rotating electric machine having coils of two or more phases, 
the control apparatus comprising: 
a first inverter (20, e.g., Fig. 1) to be connected with first ends (111, 121, 131) of the coils, the first inverter having a plurality of first switching elements (21-26) each corresponding to one of the coils; 
a second inverter (30) to be connected with second ends (112, 122, 132) of the coils, the second inverter having a plurality of second switching elements (31-36) each corresponding to one of the coils; and 
a controller (70) including a first operation circuit and a second operation circuit (71, obvious matter. see note below), 
the first operation circuit being configured to generate a first control signal for control of the first inverter (see connection to the first inverter), 
the second operation circuit being configured to generate a second control signal for control of the second inverter (see connection to the second inverter), 
wherein the control apparatus is configured so that switching timings (i.e., ON/OFF) are synchronized, based on synchronization information, between the first and second inverters [0046-0047, 0051-0053, 0061-0062, 0065-0066, 0073-0074, 0080-0081]. 
Note: TAKAHASHI is silent to explicitly describe the controller (70) including a first operation circuit and a second operation circuit (71), such that the first operation circuit being configured to generate a first control signal for control of the first inverter, the second operation circuit being configured to generate a second control signal for control of the second inverter.  However, TAKAHASHI discloses the controller (70) including an operation circuit (71) configured to generate a first control signal for control of the first inverter and a second control signal for control of the second inverter, by respective connection circuits.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a first operation circuit and a second operation circuit in the controller to drive the first and second inverter.  

As for claim 3, TAKAHASHI discloses the control apparatus as set forth in claim 1, wherein both the first and second operation circuits are provided in the single controller (71).  
As for claim 25, TAKAHASHI discloses the control apparatus as set forth in claim 1, wherein the first inverter is connected with a first voltage source, and the second inverter is connected with a second voltage source that is insulated from the first voltage source (see Fig. 1).  
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (JP 2016181949 A, IDS) in view of YOSHIDA et al (JP 2010130793 A, IDS).    
As for claim 2, TAKAHASHI failed to clearly teach the control apparatus as set forth in claim 1 wherein the controller comprises a first controller that includes the first operation circuit, and a second controller that includes the second operation circuit and is provided separately from the first controller.  YOSHIDA et al (JP 2010130793 A) discloses controller (Figs.1,4) comprises a first controller including a first operation circuit (IN110, IN 120) and a second operation circuit (IN210, IN220) provided separately from the first controller, such that the first operation circuit being configured to generate a first control signal for control of the first inverter (IN130), the second operation circuit being configured to generate a second control signal for control of the second inverter (IN230).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for increasing accuracy from influence of electromagnetic waves by independent control.  
As for claim 4, TAKAHASHI failed to describe the control apparatus as set forth in claim 1 wherein the synchronization information is rotation angle information based on a detection result of a rotation angle sensor that is configured to detect a rotational position of the rotating electric machine.  YOSHIDA et al (JP 2010130793 A) discloses a synchronization information is rotation angle information based on a detection result of a rotation angle sensor (R400) that is configured to detect a rotational position of the rotating electric machine [0009, 0016, 0021-0022].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings.  As a result of accurate control, torque pulsation caused by the current phase shift is eliminated. 
As for claim 5, TAKAHASHI in view of YOSHIDA teaches the control apparatus as set forth in claim 4, and YOSHIDA teaches (see Fig. 1) a single rotation sensor (R400) for the same rotation angle information is branched and inputted to both the first and second operation circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834